                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

ALISHA MAY PARSONS                                                                    PLAINTIFF

vs.                                 Civil No. 2:17-cv-02199

NANCY A. BERRYHILL                                                                 DEFENDANT
Acting Commissioner, Social Security Administration


                                          JUDGMENT


       Comes now the Court on this the 5th day of November, 2018, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security Administration

is AFFIRMED and Plaintiff’s Complaint is hereby dismissed with prejudice.

       IT IS SO ORDERED.


                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U. S. MAGISTRATE JUDGE
